Citation Nr: 1743854	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-37 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether a reduction in VA compensation benefits, effective May 9, 2007, was proper.

2.  Entitlement to a disability rating in excess of 10 percent disabling for residuals, fracture of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This decision, in part, decreased the rating for the Veteran's left wrist condition from 20 percent to 10 percent.  The Veteran filed a timely notice of disagreement with that rating decision in January 2008, specifically noting his disagreement with the reduction in benefits.  However, this notice of disagreement was treated as a disagreement with the rating, rather than the reduction.  In February 2009, the Veteran testified before a Decision Review Officer (DRO) during a formal RO hearing.  The Statement of the Case that was then issued in October 2009 acknowledged the Veteran's testimony as to the reduction in rating, but still did not properly address the reduction issue.  As this appeal has now been pending for almost a decade, it would be a disservice to the Veteran for the Board to remand the claim for the RO to provide sufficient reasons and bases as to why the rating was reduced.  Rather, the Board will address the propriety of the reduction below.

In September 2016 the appeal was remanded by the Board in order for the RO to address additional evidence and issue a supplemental statement of the case, which was accomplished in December 2016.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  A single VA examination was used as the bases for the reduction, and, there is no evidence as to whether the improvement is likely to be maintained under the ordinary conditions of life.

2.  Since May 9, 2007, the Veteran's service connected left wrist disability has been manifested by painful movement and reduced range of motion with decreased strength.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce from 20 percent to 10 percent the rating for service-connected residuals, fracture of the left wrist, effective May 9, 2007, was improper, and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.71a (2016).

2.  Since May 9, 2007, the criteria for a rating excess of 20 percent for a left wrist disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran nor his representative has raised any issues with the VA's duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Reduction In Rating

Prior to a rating reduction resulting in the decrease in payment of compensation benefits being made, VA must fulfill a number of procedural requirements. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  First, VA must provide notice to the veteran at his last address of record with a proposal of a reduction that furnishes detailed reasons for that reduction.  Second, VA must advise the veteran of his right to submit additional evidence and his right to a predetermination hearing.  A veteran has 60 days from the date of the proposed reduction to present additional evidence to show that compensation payments should be continued at the current level.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  If additional evidence is not received within the 60-day period, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.

However, the provisions of 38 C.F.R. § 3.105(e) apply where the reduction in the evaluation of a service-connected disability would result in a reduction or discontinuance of compensation payments currently being made.  Here, in addition to reducing the rating for the left wrist, the 2007 rating decision increased the evaluation of a knee condition, and the Veteran's overall combined rating did not decrease, but actually increased.  Since there was no reduction in the Veteran's compensation payments being made, the notice provisions of 38 C.F.R. § 3.105(e) did not apply.  

The provisions of 38 C.F.R. § 3.344(a) provide that ratings for diseases subject to episodic or periodic improvement will not be reduced on the basis of a single examination.  The regulation also requires that the rating agency consider whether the evidence makes it reasonably certain that material improvement will be maintained under the ordinary conditions of life.  Since the 20 percent rating for the left wrist had been in effect since February 1998, it was in effect for more than five years at the time it was reduced, so the provisions of 38 C.F.R. § 3.344(a) apply.

The December 2007 rating decision does not reflect consideration of the provisions of 38 C.F.R. § 3.344(a).  First, as the basis for the reduction, the RO only references a single VA examination.  Next, there is no evidence as to whether the improvement is likely to be maintained under the ordinary conditions of life, and the RO failed to accord due consideration to all the evidence developed pursuant to 38 C.F.R. § 3.344.  A rating reduction that is undertaken without consideration of the applicable provisions of 38 C.F.R. § 3.344 is void.  Brown v. Brown, 5 Vet. App. 413 (1993).  In the Statement of the Case, the RO seemed to imply that since a 10 percent rating was the highest rating allowed under Diagnostic Code 5215, it had to be reduced.  This argument completely missed the point that the additional 10 percent had been granted on an extraschedular basis.  See October 2000 Board decision.  The extraschedular rating was based on marked interference with employment as a photographer due to pain and weakness in the wrist.  There is no indication those particular symptoms had improved.  See, e.g., 2009 VA examination discussed more below.  The Board finds restoration of the Veteran's previous award of 20 percent is warranted.


Increased Rating, Left Wrist 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As stated above, the Board finds that the reduction was improper and the Veteran's previous 20 percent rating is restored.  Of note, this rating is a combination of 10 percent schedular under DC 5215, and, a 10 percent extraschedular rating based on pain and weak grip that had marked interference with the Veteran's employment.

The Veteran underwent a VA examination in May 2007.  The Veteran's left wrist dorsiflexion was 60 out of 70 degrees and palmar flexion was 70 out of 80 degrees.  The examiner's assessment was osteoarthritis of the left wrist.

In March 2009 a VA examination was conducted wherein the Veteran's left wrist dorsiflexion was 0 degrees and palmar flexion was 0, and the Veteran was unable to move his wrist without pain.  The examiner noted, however, there was no ankylosis.  The Veteran also informed the examiner that he was no longer able to work as a photographer because of his inability to hold the camera, and the examiner regarded the disability's effect on the Veteran's usual occupation to be significant.  The Board notes that the Veteran's complete inability to move his wrist was inconsistent with previous, and following, examinations.

In November 2010, the Veteran reported to the Boston VAMC and reported that he had no left wrist pain.  In December 2010, the Veteran reported with complaints of left wrist pain that increased as the weather got colder.

During a March 2011 VA examination, the examiner noted that the Veteran is unable to work, in part, due to left wrist pain.  The Board notes this was primarily a hip and knee examination and no range of motion testing was performed on the Veteran's left wrist.

In VA outpatient treatment records dated April 2011, the physician notes that the Veteran was experiencing increased pain in his left wrist and found that the Veteran's left wrist problem is "no doubt advanced OA" (osteoarthritis) of the first CMC joint.

The Veteran underwent a compensation and pension examination in December 2012.  The examiner identified the Veteran's left wrist disability as left wrist traumatic arthritis.  The Veteran's left wrist palmar flexion ended at 35 degrees, which is also where painful motion began.  The Veteran's left wrist dorsiflexion ended at 35 degrees, which is also where painful motion began.  The ranges of motion were unchanged after repetitive use testing, but the Veteran did have functional loss of the left wrist due to pain.

The Veteran was afforded a new compensation and pension examination in March 2015.  The Veteran reported flare-ups and functional loss resulting in decreased motion and strength.  The Veteran's left wrist palmar flexion was 0 to 45 degrees and dorsiflexion was 0 to 45 degrees.  The examiner noted pain caused the Veteran functional loss to range of motion, but no additional loss of function or range of motion was found after three repetitions.  The examiner also noted the Veteran's use of a wrist splint and his avoidance of using his left hand for most tasks.  The Veteran did not have ankylosis or muscle atrophy affecting the left wrist, but degenerative or traumatic arthritis was found in imaging studies.

In March 2015 medical treatment records, furnished by the Social Security Administration (SSA), osteoarthritis is noted and diagnosed.  The records furnished by SSA are consistent with records previously discussed in that the Veteran is consistent with his complaints of pain, his inability to work as a photographer, and complaints of increased pain during flare-ups and cold weather.

The Board first notes that no higher disability evaluation under Diagnostic Code 5215 may be assigned for the Veteran's left wrist disability.  Specifically, under Diagnostic Code 5215, a 10 percent rating for the wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 10 percent disability rating is the maximum scheduler evaluation under Diagnostic Code 5215.   Therefore, no higher rating based on limitation of motion of the Veteran's left wrist is possible.  

Although the Veteran has arthritis in the wrist, he cannot receive an additional rating under Diagnostic Code 5003.  Arthritic conditions with limitation of motion are to be rated under the appropriate diagnostic code, which has already been done here.  Separate disability ratings are not permitted under Diagnostic Codes 5003 and 5215, as they both contemplate limitation of motion. 

The only other diagnostic code pertinent to wrist conditions is 5214 for ankylosis, which provides ratings greater than 10 percent.  However, ankylosis has not been demonstrated by objective, competent medical evidence.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  Every VA examination has indicated "no" as to the question of whether there is ankylosis.  The Board finds that the March 2009 VA examination, wherein the Veteran had left wrist range of motion of 0 degrees, was not a true representation of the Veteran's ability to move his wrist nor did it show he had ankylosis.  Save for this examination, the Veteran's range of motion during this period was, at worst, 35 degrees, and, as of the most recent VA examination palmar flexion was 0 to 45 degrees and dorsiflexion was 0 to 45 degrees.  The fact the Veteran showed the ability to move the wrist at subsequent examinations shows it is not, in fact, ankylosed.  A rating under DC 5214 is therefore not warranted. 

As discussed above, the Veteran was evaluated at 20 percent based on the award of an additional 10 percent rating on an extraschedular basis.  This extraschedular award contemplates for pain and weakness and the effect of the condition on the Veteran's employment.  He continued to have such symptoms and complaints during the appeal period, so the Board sees no reason to overturn the prior award of 10 percent on an extraschedular basis.  Thus, the Board finds a continuance of the 20 percent rating to be appropriate for this period.  

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent from May 9, 2007 to present.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was granted TDIU in January 2015, effective on the Veteran's last day of gainful employment, January 13, 2015, rendering further discussion of the issue moot.











[Continued on Next Page]
ORDER

The December 2007 rating decision that reduced the evaluation for service-connected residuals of a left wrist fracture from 20 percent to 10 percent, effective May 9, 2007, was in error.  Entitlement to restoration of this 20 percent evaluation, effective May 9, 2007, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for residuals of a left wrist fracture is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


